Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 (2) and 05/26/2022 have been considered by the examiner.

Response to Amendment
Applicant’s amendment including amended specification and amended claims filed on 06/29/2022 has been entered.
The objection to the specification is withdrawn.
Claim objections are withdrawn.
Claim rejections under 35 U.S.C. 101 are withdrawn.
Claim rejections under 35 U.S.C. 112(b) are withdrawn.

Response to Arguments
Applicant’s arguments, filed 06/29/2022 with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wan et al. (US 20020054608 A1), Ordentilch et al. (US 7971131 B1) and Lyons et al. (US 20050208897 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (US 20020054608 A1).
Wan et al. teach a method comprising: determining error correction for a received packet having errors (para. 16, para. 40, para. 60); generating an index of the error correction, the index comprising error positions for the errors in the received packet (para. 61); and transmitting the index, instead of the received packet, from a transmitter to a receiver decoder over a communications channel as feedback, to reduce transmission bandwidth requirement (para. 159).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 20020054608 A1) as applied to claim 1 above, and further in view of Limberg (US 20030215029 A1).

As per claim 2, Wan et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Wan et al. do not explicitly teach deindexing the index to identify the error positions; and correcting the errors in the received packet using the error positions to generate a corrected packet.
Limberg in an analogous art teaches deindexing the index to identify the error positions; and correcting the errors in the received packet using the error positions to generate a corrected packet (para. 31, receiver, decoder to furnish information concerning the locations of byte errors to the error-correction circuitry so that circuitry can correct erroneous bytes per data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wan et al. the ability to include deindexing the index to identify the error positions; and correcting the errors in the received packet using the error positions to generate a corrected packet as taught by Limberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correct errors in the packet to Wan et al.’s error correction.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 20020054608 A1) and Limberg (US 20030215029 A1) as applied to claim 2 above, and further in view of Bai et al. (CN106487610A, publication date: March 08, 2017, Machine Translation: Dialog).

As per claim 3, Wan et al. and Limberg substantially teach the claimed invention described in claim 2 (as rejected above).
Wan et al. teach that performing one or more additional rounds of error correction by: generating another error correction and another index when errors are identified (para. 61).
However Wan et al. and Limberg do not explicitly teach comparing the corrected packet to an original packet and errors are identified in the comparison.
Bai et al. in an analogous art teach comparing the corrected packet to an original packet and errors are identified in the comparison (abstract, comparison result of the original data packet and the target test data packet, bit error; page 2, para. 13, the original test data packet and the target test data packet compared, bit error; page 2, para. 14, determining data distinction between the target test data packet with the original test data packet, the transmission error bytes is equal to the total number of bytes of data that do not coincide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wan et al. and Limberg the ability to include comparing the corrected packet to an original packet and errors are identified in the comparison as taught by Bai et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine errors in the packet to Wan et al.’s and Limberg’s error correction.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 20020054608 A1), Limberg (US 20030215029 A1) and Bai et al. (CN106487610A, publication date: March 08, 2017, Machine Translation: Dialog) as applied to claim 3 above, and further in view of MEYLAN et al. (US 20160254881 A1).

As per claim 4, Wan et al., Limberg and Bai et al. substantially teach the claimed invention described in claim 3 (as rejected above).
However Wan et al., Limberg and Bai et al. do not explicitly teach that the one or more additional rounds of error correction terminate when a retransmission threshold is reached.
MEYLAN et al. in an analogous art teach that the one or more additional rounds of error correction terminate when a retransmission threshold is reached (para. 85, suppress retransmission of the packet if the number of retransmissions of the packet is greater than the threshold number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wan et al., Limberg and Bai et al. the ability that the one or more additional rounds of error correction terminate when a retransmission threshold is reached as taught by MEYLAN et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to transmit a new packet to Wan et al.’s, Limberg’s and Bai et al.’s error correction.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 20020054608 A1), Limberg (US 20030215029 A1), Bai et al. (CN106487610A, publication date: March 08, 2017, Machine Translation: Dialog) and MEYLAN et al. (US 20160254881 A1) as applied to claim 4 above, and further in view of Kim et al. (US 20080002688 A1).

As per claim 5, Wan et al., Limberg, Bai et al. and MEYLAN et al. substantially teach the claimed invention described in claim 4 (as rejected above).
However Wan et al., Limberg, Bai et al. and MEYLAN et al. do not explicitly teach transmitting a new packet when the retransmission threshold is reached.
Kim et al. in an analogous art teach transmitting a new packet when the retransmission threshold is reached (para. 137, if the number of retransmissions has reached a maximum retransmission limit of the HARQ packet, the Node B releases the transmission resource and allocates a new transmission resource to be used for receiving a new HARQ packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Wan et al., Limberg, Bai et al. and MEYLAN et al. the ability to include transmitting a new packet when the retransmission threshold is reached as taught by Kim et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to reduce a transmission resource waste due to an HARQ ACK/NACK error and transmit a new packet to Wan et al.’s, Limberg’s, Bai et al.’s and MEYLAN et al.’s error correction.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ordentilch et al. (US 7971131 B1) in view of Wan et al. (US 20020054608 A1).

As per claim 6, Ordentilch et al. teach a method comprising: transmitting a packet from a transmitter to a receiver over a communications channel having noise that causes the packet to be received with errors (col. 1, lines 39-54; col. 3, lines 13-36; col. 15, lines 38-52) providing a first round of error correction in response to the errors by source encoding and channel encoding an error vector as an index (claim 30, col. 21, line 63 to col. 22 line 30).
However Ordentilch et al.do not explicitly teach transmitting the index, instead of the packet, from the transmitter to the receiver over the communications channel as feedback, to reduce transmission bandwidth requirement.
Wan et al. in an analogous art teach transmitting the index, instead of the packet, from the transmitter to the receiver over the communications channel as feedback, to reduce transmission bandwidth requirement (para. 159).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Ordentilch et al. the ability for transmitting the index, instead of the packet, from the transmitter to the receiver over the communications channel as feedback, to reduce transmission bandwidth requirement as taught by Wan et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correct errors in the data received to Ordentilch et al.’s error correction.

As per claim 7, Ordentilch et al. and Wan et al. teach the additional limitations.
Wan et al. teach reconstructing the error vector using the source encoding and the channel encoding (para. 159).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Ordentilch et al. (US 7971131 B1) and Wan et al. (US 20020054608 A1) as applied to claim 7  above, and further in view of Limberg (US 20030215029 A1).

As per claim 8, Ordentilch et al. and Wan et al. substantially teach the claimed invention described in claim 7 (as rejected above).
However Ordentilch et al. and Wan et al. do not explicitly teach deindexing the index to identify error positions; and correcting the errors in the received packet using the error positions to generate a corrected packet.
Limberg in an analogous art teaches deindexing the index to identify error positions; and correcting the errors in the received packet using the error positions to generate a corrected packet (para. 31, receiver, decoder to furnish information concerning the locations of byte errors to the error-correction circuitry so that circuitry can correct erroneous bytes per data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Ordentilch et al. and Wan et al.
the ability for deindexing the index to identify error positions; and correcting the errors in the received packet using the error positions to generate a corrected packet as taught by Limberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correct errors in the received packet to Ordentilch et al.’s and Wan et al.’s error correction.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ordentilch et al. (US 7971131 B1), Wan et al. (US 20020054608 A1) and Limberg (US 20030215029 A1) as applied to claim 8 above, and further in view of Bai et al. (CN106487610A, publication date: March 08, 2017, Machine Translation: Dialog).

As per claim 9, Ordentilch et al., Wan et al. and Limberg substantially teach the claimed invention described in claim 8 (as rejected above).
Wan et al. teach generating additional error vectors and additional indexes when errors are identified in the one or more additional rounds of error correction (para. 61).
However Ordentilch et al., Wan et al. and Limberg do not explicitly teach comparing the corrected packet to an original packet.
Bai et al. in an analogous art teach comparing the corrected packet to an original packet (abstract, comparison result of the original data packet and the target test data packet, bit error; page 2, para. 13, the original test data packet and the target test data packet compared, bit error; page 2, para. 14, determining data distinction between the target test data packet with the original test data packet, the transmission error bytes is equal to the total number of bytes of data that do not coincide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Ordentilch et al., Wan et al. and Limberg the ability to include comparing the corrected packet to an original packet as taught by Bai et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine errors in the packet to Ordentilch et al.’s, Wan et al.’s and Limberg’s error correction.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ordentilch et al. (US 7971131 B1), Wan et al. (US 20020054608 A1), Limberg (US 20030215029 A1) and 
Bai et al. (CN106487610A, publication date: March 08, 2017, Machine Translation: Dialog) as applied to claim 9 above, and further in view of MEYLAN et al. (US 20160254881 A1).

As per claim 10, Ordentilch et al., Wan et al., Limberg and Bai et al. substantially teach the claimed invention described in claim 9 (as rejected above).
However Ordentilch et al., Wan et al., Limberg and Bai et al. do not explicitly teach that the one or more additional rounds of error correction terminate when a retransmission threshold is reached.
MEYLAN et al. in an analogous art teach that the one or more additional rounds of error correction terminate when a retransmission threshold is reached (para. 85, suppress retransmission of the packet if the number of retransmissions of the packet is greater than the threshold number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the error correction of Ordentilch et al., Wan et al., Limberg and Bai et al. the ability that the one or more additional rounds of error correction terminate when a retransmission threshold is reached as taught by MEYLAN et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to transmit a new packet to Ordentilch et al.’s, Wan et al.’s, Limberg’s and Bai et al.’s error correction.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EMMANUEL et al. (US 20150009902 A1) in view of Wolfgang (US 8223643 B1), Wan et al. (US 20020054608 A1) and Limberg (US 20030215029 A1).

As per claim 11, EMMANUEL et al. teach a method comprising: transmitting an original packet on an asymmetric link, the asymmetric link being a communication channel where available transmission power is not equal for both a transmitter and a receiver (para. 24, the links between an access point and a client station are asymmetric, an access point that has a transmit power of +17 dBm; a client station that has a transmit power of +23 dBm; para. 36, the link is not balanced, transmission of packets).
However EMMANUEL et al. do not explicitly teach receiving a received packet by a transmitter encoder.
Wolfgang in an analogous art teaches receiving a received packet by a transmitter encoder (col. 4, lines 55-56, the packets are received by the transmitter/encoder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the packet transmission of EMMANUEL et al. the ability to include receiving a received packet by a transmitter encoder as taught by Wolfgang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to encode and transmit the packets to EMMANUEL et al.’s packet transmission.
EMMANUEL et al. and Wolfgang do not explicitly teach conducting a first
round of error correction that comprises: generating an index of the error correction, the index comprising error positions for the errors; and transmitting the index, instead of the received packet, from a transmitter to a receiver on a forward link as feedback, to reduce transmission bandwidth requirement; conducting one or more additional rounds of error correction, each of the one or more additional rounds of error correction comprising: determining an error correction for errors in a corrected packet; generating an index of the error correction, the index comprising error positions for the errors; transmitting the index on the forward link.
Wan et al. in an analogous art teach conducting a first round of error correction that comprises: generating an index of the error correction, the index comprising error positions for the errors (para. 61); and transmitting the index, instead of the received packet, from a transmitter to a receiver on a forward link as feedback, to reduce transmission bandwidth requirement (para. 159); conducting one or more additional rounds of error correction, each of the one or more additional rounds of error correction comprising: determining an error correction for errors in a corrected packet ; generating an index of the error correction, the index comprising error positions for the errors (para. 61); transmitting the index on the forward link (para. 159).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the packet transmission of EMMANUEL et al. and Wolfgang the ability for conducting a first round of error correction that comprises: generating an index of the error correction, the index comprising error positions for the errors; and transmitting the index, instead of the received packet, from a transmitter to a receiver on a forward link as feedback, to reduce transmission bandwidth requirement; conducting one or more additional rounds of error correction, each of the one or more additional rounds of error correction comprising: determining an error correction for errors in a corrected packet; generating an index of the error correction, the index comprising error positions for the errors; transmitting the index on the forward link as taught by Wan et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide error positions for the errors in the received packet to EMMANUEL et al.’s and Wolfgang’s packet transmission.
EMMANUEL et al., Wolfgang, and Wan et al. do not explicitly teach 
deindexing the index to identify the error positions; and correcting the errors in the received packet using the error positions to generate an additional corrected packet, wherein each round of the one or more additional rounds of error correction generates a new corrected packet.
Limberg in an analogous art teaches deindexing the index to identify the error positions; and correcting the errors in the received packet using the error positions to generate an additional corrected packet, wherein each round of the one or more additional rounds of error correction generates a new corrected packet (para. 31, receiver, decoder to furnish information concerning the locations of byte errors to the error-correction circuitry so that circuitry can correct erroneous bytes per data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the packet transmission of EMMANUEL et al., Wolfgang and Wan et al. the ability to include deindexing the index to identify the error positions; and correcting the errors in the received packet using the error positions to generate an additional corrected packet, wherein each round of the one or more additional rounds of error correction generates a new corrected packet as taught by Limberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correct errors in the packet to EMMANUEL et al.’s, Wolfgang’s and Wan et al.’s packet transmission.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EMMANUEL et al. (US 20150009902 A1), Wolfgang (US 8223643 B1), Wan et al. (US 20020054608 A1) and Limberg (US 20030215029 A1) as applied to claim 11 above, and further in view of MEYLAN et al. (US 20160254881 A1).

As per claim 12, EMMANUEL et al., Wolfgang, Wan et al. and Limberg substantially teach the claimed invention described in claim 11 (as rejected above).
However EMMANUEL et al., Wolfgang, Wan et al. and Limberg do not explicitly teach that the one or more additional rounds of error correction are conducted until a retransmission threshold is reached or the packet is received without error by the receiver decoder.
MEYLAN et al. in an analogous art teach that the one or more additional rounds of error correction are conducted until a retransmission threshold is reached or the packet is received without error by the receiver decoder (para. 85, suppress retransmission of the packet if the number of retransmissions of the packet is greater than the threshold number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the packet transmission of EMMANUEL et al., Wolfgang, Wan et al. and Limberg the ability to include that the one or more additional rounds of error correction are conducted until a retransmission threshold is reached or the packet is received without error by the receiver decoder as taught by MEYLAN et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to transmit a new packet to EMMANUEL et al.’s, Wolfgang’s, Wan et al.’s and Limberg’s packet transmission.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over EMMANUEL et al. (US 20150009902 A1), Wolfgang (US 8223643 B1), Wan et al. (US 20020054608 A1) and Limberg (US 20030215029 A1) as applied to claim 11 above, and further in view of Ruff et al. (US 20160062954 A1).

As per claim 13, EMMANUEL et al., Wolfgang, Wan et al. and Limberg substantially teach the claimed invention described in claim 11 (as rejected above).
However EMMANUEL et al., Wolfgang, Wan et al. and Limberg do not explicitly teach compressing the index into a coded index.
Ruff et al. in an analogous art teaches compressing the index into a coded index (para. 25, the list (index) items are compressed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the packet transmission of EMMANUEL et al., Wolfgang, Wan et al. and Limberg the ability to include compressing the index into a coded index as taught by Ruff et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide shorter than the original message for improved efficiency and reliability to EMMANUEL et al.’s, Wolfgang’s, Wan et al.’s and Limberg’s packet transmission.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 20020054608 A1) in view of Limberg (US 20030215029 A1).

As per claim 14, Wan et al. teach a system comprising: a transmitter encoder comprising a processor, the processor executing instructions (para. 137)  to: determine error correction for a received packet having errors (para. 16, para. 60); generate an index of the error correction, the index comprising error positions for the errors in the received packet (para. 61);
and transmit the index, instead of the received packet, from the transmitter encoder to a 
receiver decoder over a communications channel as feedback, to reduce transmission bandwidth  requirement (para. 159); and the receiver decoder comprising a processor, the processor executing instructions (para. 137, para. 159).
However Wan et al. do not explicitly teach to deindex the index to identify the error positions; and correct the errors in the received packet using the error positions to generate a corrected packet.
Limberg in an analogous art teaches to deindex the index to identify the error positions; and correct the errors in the received packet using the error positions to generate a corrected packet (para. 31, receiver, decoder to furnish information concerning the locations of byte errors to the error-correction circuitry so that circuitry can correct erroneous bytes per data packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmission system of Wan et al. the ability to deindex the index to identify the error positions; and correct the errors in the received packet using the error positions to generate a corrected packet as taught by Limberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to correct errors in the packet to Wan et al.’s transmission system.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 20020054608 A1) and Limberg (US 20030215029 A1) as applied to claim 14 above, and further in view of EMMANUEL et al. (US 20150009902 A1) and Lou et al. (US 5657325).

As per claim 15, Wan et al. and Limberg substantially teach the claimed invention described in claim 14 (as rejected above).
However Wan et al. and Limberg do not explicitly teach to transmit the packet on a forward link of an asymmetric channel.
EMMANUEL et al. in an analogous art teach to transmit the packet on a forward link of an asymmetric channel (para. 24, the links between an access point and a client station are asymmetric; para. 36, the link is not balanced, transmission of packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmission system of  Wan et al. and Limberg the ability to include to transmit the packet on a forward link of an asymmetric channel as taught by EMMANUEL et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to send information from the receiver to the transmitter without error to Wan et al.’s and Limberg’s transmission system.
Wan et al., Limberg and EMMANUEL et al. do not explicitly teach that
the forward link having noise that creates the errors.
Lou et al. in an analogous art teach that the forward link having noise that creates the errors
(col. 3, lines 37-41, the transmitted information packet, noise in the communication channel, errors due to noise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmission system of Wan et al., Limberg and EMMANUEL et al. the ability to include that the forward link having noise that creates the errors as taught by Lou et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to receive the packet with errors to Wan et al.’s, Limberg’s and EMMANUEL et al.’s transmission system.

As per claim 16, Wan et al.,  Limberg, EMMANUEL et al. and Lou et al. teach the additional limitations.
EMMANUEL et al. teach to transmit a received packet on a reverse link of the asymmetric channel, the asymmetric channel being created due to a disparity in available transmitting power between the transmitter and the receiver (para. 24, the links between an access point and a client station are asymmetric, an access point that has a transmit power of +17 dBm; a client station that has a transmit power of +23 dBm; para. 36, the link is not balanced, transmission of packets).
Wan et al. teach the transmitter encoder (para. 137) and the receiver decoder (para. 159).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 20020054608 A1) and Limberg (US 20030215029 A1) as applied to claim 14 above, and further in view of Lyons et al. (US 20050208897 A1).

As per claim 17, Wan et al. and Limberg substantially teach the claimed invention described in claim 14 (as rejected above).
However Wan et al. and Limberg do not explicitly teach to determine the errors by comparing the received packet to an original packet; and determine an error vector from the errors.
Lyons et al. in an analogous art teach to determine the errors by comparing the received packet to an original packet (para. 20); and determine an error vector from the errors (para. 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmission system of Wan et al. and Limberg the ability to determine the errors by comparing the received packet to an original packet; and determine an error vector from the errors as taught by Lyons et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine errors in the packet to Wan et al.’s and Limberg’s transmission system.

As per claim 18,  Wan et al., Limberg and Lyons et al. teach the additional limitations.
Wan et al. teach to generate the index from the error vector (para. 61).

As per claim 19,  Wan et al., Limberg and Lyons et al. teach the additional limitations.
Wan et al. teach that the receiver decoder is configured to reconstruct the error vector using a source encoding and a channel encoding (para. 159).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 20020054608 A1) and Limberg (US 20030215029 A1) as applied to claim 14 above, and further in view of Bai et al. (CN106487610A, publication date: March 08, 2017, Machine Translation: Dialog).

As per claim 20, Wan et al. and Limberg substantially teach the claimed invention described in claim 14 (as rejected above).
Wan teaches the transmitter encoder (para. 137), the receiver decoder (para. 159) to generate additional error vectors and additional indexes when errors are identified in the one or more additional rounds of error correction (para. 61).
However Wan et al. and Limberg do not explicitly teach to compare the corrected packet to an original packet.
Bai et al. in an analogous art teach to compare the corrected packet to an original packet (abstract, comparison result of the original data packet and the target test data packet, bit error; page 2, para. 13, the original test data packet and the target test data packet compared, bit error; page 2, para. 14, determining data distinction between the target test data packet with the original test data packet, the transmission error bytes is equal to the total number of bytes of data that do not coincide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmission system of Wan et al. and Limberg the ability to include to compare the corrected packet to an original packet as taught by Bai et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine errors in the packet to Wan et al.’s and Limberg’s transmission system.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 20020054608 A1), Limberg (US 20030215029 A1) and Bai et al. (CN106487610A, publication date: March 08, 2017, Machine Translation: Dialog) as applied to claim 20 above, and further in view of MEYLAN et al. (US 20160254881 A1).

As per claim 21, Wan et al., Limberg and Bai et al. substantially teach the claimed invention described in claim 20 (as rejected above).
However Wan et al., Limberg and Bai et al. do not explicitly teach to terminate the one or more additional rounds of error correction when a retransmission threshold is reached.
MEYLAN et al. in an analogous art teach to terminate the one or more additional rounds of error correction when a retransmission threshold is reached (para. 85, suppress retransmission of the packet if the number of retransmissions of the packet is greater than the threshold number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmission system of Wan et al., Limberg and Bai et al. the ability to include to terminate the one or more additional rounds of error correction when a retransmission threshold is reached as taught by MEYLAN et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to transmit a new packet to Wan et al.’s, Limberg’s and Bai et al.’s transmission system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 20020054608 A1) and Limberg (US 20030215029 A1) as applied to claim 14 above, and further in view of Ruff et al. (US 20160062954 A1).

As per claim 22, Wan et al. and Limberg substantially teach the claimed invention described in claim 14 (as rejected above).
However Wan et al. and Limberg do not explicitly teach to compress the index.
Ruff et al. in an analogous art teach to compress the index (para. 25, the list (index) items are compressed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmission system of Wan et al. and Limberg the ability to include to compress the index as taught by Ruff et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide shorter than the original message for improved efficiency and reliability to Wan et al.’s and Limberg’s transmission system.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 20020054608 A1) and Limberg (US 20030215029 A1) as applied to claim 14 above, and further in view of Bai et al. (CN106487610A, publication date: March 08, 2017, Machine Translation: Dialog).

As per claim 23, Wan et al. and Limberg substantially teach the claimed invention described in claim 14 (as rejected above).
However Wan et al. and Limberg do not explicitly teach to receive the corrected packet and to compare the corrected packet to an original packet to determine if the corrected packet is correct or has additional errors.
Bai et al. in an analogous art teach to receive the corrected packet and to compare the corrected packet to an original packet to determine if the corrected packet is correct or has additional errors (abstract, comparison result of the original data packet and the target test data packet, bit error; page 2, para. 13, the original test data packet and the target test data packet compared, bit error; page 2, para. 14, determining data distinction between the target test data packet with the original test data packet, the transmission error bytes is equal to the total number of bytes of data that do not coincide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmission system of Wan et al. and Limberg the ability to include to receive the corrected packet and to compare the corrected packet to an original packet to determine if the corrected packet is correct or has additional errors as taught by Bai et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to determine errors in the packet to Wan et al.’s and Limberg’s transmission system.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        /APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111